
	

116 S2208 IS: Promoting Responsibility In Markets and E-Retailers Act of 2019
U.S. Senate
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2208
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2019
			Mr. Scott of Florida introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require online retailers to prominently disclose product country-of-origin information, and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the Promoting Responsibility In Markets and E-Retailers Act of 2019 or the PRIME Act.
 2.DefinitionsIn this Act: (1)CommissionThe term Commission means the Federal Trade Commission.
 (2)Country of originThe term country of origin has the meaning given such term for purposes of section 304 of the Tariff Act of 1939 (19 U.S.C. 1304).
 (3)Internet applicationThe term internet application means a computer program or software application that is downloaded by a user to an internet-connected device.
 (4)Online retail platformThe term online retail platform means any internet website or other online platform through which products are sold. 3.Country of origin requirements for online retailers and sellers (a)In generalBeginning on the date that is 180 days after the date of the promulgation of final regulations implementing this section—
 (1)it shall be unlawful for any person to operate an online retail platform that does not comply with the requirements of subsection (b); and
 (2)it shall be unlawful for any person who offers a product for sale through an online retail platform to knowingly provide false information to the platform with respect to the country of origin of such product.
 (b)Country of origin disclosure requirementsThe requirements of this subsection, with respect to an online retail platform, are the following: (1)The online retail platform requires any person who wishes to sell a product through the platform to provide the platform with information on the country of origin of such product which shall include, if applicable, the country of origin of the product as the product is marked or labeled pursuant to section 304 of the Tariff Act of 1930 (19 U.S.C. 1304) and the regulations promulgated under such Act.
 (2)With respect to any article of foreign origin imported into the United States that is subject to the country of origin marking requirement of section 304 of the Tariff Act of 1930 (19 U.S.C. 1304) and is offered for sale on the online retail platform, the platform discloses, in a conspicuous manner and in the same language that is used on the rest of the platform, the name of the country of origin (as such term is defined for purposes of such section 304) of that article.
 4.Country of origin disclosure requirements for sellers of internet applicationsBeginning on the date that is 180 days after the date of the promulgation of final regulations implementing this section—
 (1)it shall be unlawful for any person to sell or distribute an internet application unless the person discloses to any individual who downloads such application, in a clear and conspicuous manner and in the same language that is used on the rest of the platform on which such application is sold or distributed—
 (A)the country in which the developer of such application is located; (B)the country in which the publisher of such application is located; and
 (C)if applicable, the country in which the parent corporation of such developer or publisher is located; and
 (2)it shall be unlawful for the developer or publisher of an internet application to knowingly provide false information to a seller or distributor of internet applications with respect to the country in which such developer or publisher or the parent corporation of such developer or publisher is located.
			5.Enforcement
 (a)Unfair and deceptive acts or practicesA violation of this Act shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
			(b)Powers of Commission
 (1)In generalThe Commission shall enforce this Act in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act.
 (2)Privileges and immunitiesAny person that violates this Act shall be subject to the penalties (including the provisions of subsections (l) and (m) of section 5 of such Act which provide for a maximum civil penalty per violation of $42,350 (as of February 14, 2019)), and entitled to the privileges and immunities, provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.).
 (c)Consultation with U.S. Customs and Border ProtectionIn carrying out this Act and promulgating rules under this Act, the Commission shall consult with the Commissioner of U.S. Customs and Border Protection.
 (d)RulemakingThe Commission shall promulgate in accordance with section 553 of title 5, United States Code, such rules as may be necessary to carry out this Act.
			
